DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 13-21 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 13, 20 and 21 (see Remarks pages 8-11 filed on 06/02/2021) have been considered and are persuasive.
Regarding independent claim 13, the closest prior art, Morii (US 2015/0324675) discloses image forming apparatus that dynamically and suitably switches login processing between a user who selects an icon and a user who is identified by reading of a card. The image forming apparatus searches user information of a user who logs in by selecting a user icon displayed on a display unit and a user who logs in using a card, and performs the login processing on a searched user, (Para 0035-0159). However, Morii does not disclose in the affirmative, “a register unit configured to, upon accepting a print job from an external apparatus for performing printing in the printing apparatus, automatically register the user in accordance with user information included in the print job, wherein the print job does not include the authentication information, and wherein the register unit automatically registers the user without requesting input of the authentication information even if it is set to request input of the authentication information, and then requests input of the authentication information when the user logs in and registers the inputted authentication information.”
Further, the next closest prior art Yamada (US 2015/0082423) discloses information processing system establishes connection between an information storage apparatus and an application installed in a terminal including a storage device for storing authentication information. The information processing system includes a setting information acquisition unit configured to acquire setting information from the information storage apparatus when the terminal receives an execution request to execute the application, the setting information indicating whether to prompt input of the authentication information. The information processing system also includes an authentication process unit configured to display a screen for inputting the authentication information on a display device of the terminal when the setting information acquired by the setting information acquisition unit calls for prompting input of the authentication information, and determine executability of the application when the authentication information that is input via the screen displayed on the display device matches the authentication information that is stored in the storage device, (Para 0025-0094). However, Yamada does not disclose in the affirmative, “a register unit configured to, upon accepting a print job from an external apparatus for performing printing in the printing apparatus, automatically register the user in accordance with user information included in the print job, wherein the print job does not include the authentication information, and wherein the register unit automatically registers the user without requesting input of the authentication information even if it is set to request input of the authentication information, and then requests input of the authentication information when the user logs in and registers the inputted authentication information.”
Finally, the next closest prior art Yamamoto (US 2015/0193417) discloses system includes a receiving part receiving a user's operation, a submission form acquisition part that acquires submission form information including at least a template of a submission document differing among communities and among public offices and updating information indicating an updating-time-point when the receiving part receives an instruction to print the submission document, an updating part that compares the updating information about preliminarily retained submission form information with the updating information about the submission form information and, when the acquired updating information is newer than the updating about preliminarily retained submission form information, updates the submission form information, and a printing control part that produces data for printing in which personal information corresponding to an input item included in the submission form information is input to the input item from a personal information group including one or more pieces of preliminarily registered personal information, and prints the submission document (Para 0026-0109). However, Yamamoto does not disclose in the affirmative, “a register unit configured to, upon accepting a print job from an external apparatus for performing printing in the printing apparatus, automatically register the user in accordance with user information included in the print job, wherein the print job does not include the authentication information, and wherein the register unit automatically registers the user without requesting input of the authentication information even if it is set to request input of the authentication information, and then requests input of the authentication information when the user logs in and registers the inputted authentication information.”
Therefore, the prior arts Morii, Yamada and Yamamoto alone or in combination do not render obvious in include the claimed feature in the affirmative, “a register unit configured to, upon accepting a print job from an external apparatus for performing printing in the printing apparatus, automatically register the user in accordance with user information included in the print job, wherein the print job does not include the authentication information, and wherein the register unit automatically registers the user without requesting input of the authentication information even if it is set to request input of the authentication information, and then requests input of the authentication information when the user logs in and registers the inputted authentication information.”

Regarding independent claim 20, the closest prior art, Morii (US 2015/0324675) discloses image forming apparatus that dynamically and suitably switches login processing between a user who selects an icon and a user who is identified by reading of a card. The image forming apparatus searches user information of a user who logs in by selecting a user icon displayed on a display unit and a user who logs in using a card, and performs the login processing on a searched user, (Para 0035-0159). However, Morii does not disclose in the affirmative, “upon accepting a print job from an external apparatus for performing printing in the printing apparatus, automatically registering the user in accordance with user information included in the print job, wherein the print job does not include the authentication information, and wherein the automatically registering the user in accordance with user information included in the print job includes automatically registering the user without requesting input of the authentication information even if it is set to request input of the authentication information, and then requesting input of the authentication information when the user logs in, and registering the inputted authentication information.”
Further, the next closest prior art Yamada (US 2015/0082423) discloses information processing system establishes connection between an information storage apparatus and an application installed in a terminal including a storage device for storing authentication information. The information processing system includes a setting information acquisition unit configured to acquire setting information from the information storage apparatus when the terminal receives an execution request to execute the application, the setting information indicating whether to prompt input of the authentication information. The information processing system also includes an authentication process unit configured to display a screen for inputting the authentication information on a display device of the terminal when the setting information acquired by the setting information acquisition unit calls for prompting input of the authentication information, and determine executability of the application when the authentication information that is input via the screen displayed on the display device matches the authentication information that is stored in the storage device, (Para 0025-0094). However, Yamada does not disclose in the affirmative, “upon accepting a print job from an external apparatus for performing printing in the printing apparatus, automatically registering the user in accordance with user information included in the print job, wherein the print job does not include the authentication information, and wherein the automatically registering the user in accordance with user information included in the print job includes automatically registering the user without requesting input of the authentication information even if it is set to request input of the authentication information, and then requesting input of the authentication information when the user logs in, and registering the inputted authentication information.”
Finally, the next closest prior art Yamamoto (US 2015/0193417) discloses system includes a receiving part receiving a user's operation, a submission form acquisition part that acquires submission form information including at least a template of a submission document differing among communities and among public offices and updating information indicating an updating-time-point when the receiving part receives an instruction to print the submission document, an updating part that compares the updating information about preliminarily retained submission form information with the updating information about the submission form information and, when the acquired updating information is newer than the updating about preliminarily retained submission form information, updates the submission form information, and a printing control part that produces data for printing in which personal information corresponding to an input item included in the submission form information is input to the input item from a personal information group including one or more pieces of preliminarily registered personal information, and prints the submission document (Para 0026-0109). However, Yamamoto does not disclose in the affirmative, “upon accepting a print job from an external apparatus for performing printing in the printing apparatus, automatically registering the user in accordance with user information included in the print job, wherein the print job does not include the authentication information, and wherein the automatically registering the user in accordance with user information included in the print job includes automatically registering the user without requesting input of the authentication information even if it is set to request input of the authentication information, and then requesting input of the authentication information when the user logs in, and registering the inputted authentication information.”
Therefore, the prior arts Morii, Yamada and Yamamoto alone or in combination do not render obvious in include the claimed feature in the affirmative, “upon accepting a print job from an external apparatus for performing printing in the printing apparatus, automatically registering the user in accordance with user information included in the print job, wherein the print job does not include the authentication information, and wherein the automatically registering the user in accordance with user information included in the print job includes automatically registering the user without requesting input of the authentication information even if it is set to request input of the authentication information, and then requesting input of the authentication information when the user logs in, and registering the inputted authentication information.”

Regarding independent claim 21, the closest prior art, Morii (US 2015/0324675) discloses image forming apparatus that dynamically and suitably switches login processing between a user who selects an icon and a user who is identified by reading  “upon accepting a print job from an external apparatus for performing printing in the printing apparatus, automatically registering the user in accordance with user information included in the print job, wherein the print job does not include the authentication information, and wherein the automatically registering the user in accordance with user information included in the print job includes automatically registering the user without requesting input of the authentication information even if it is set to request input of the authentication information, and then requesting input of the authentication information when the user logs in, and registering the inputted authentication information.”
Further, the next closest prior art Yamada (US 2015/0082423) discloses information processing system establishes connection between an information storage apparatus and an application installed in a terminal including a storage device for storing authentication information. The information processing system includes a setting information acquisition unit configured to acquire setting information from the information storage apparatus when the terminal receives an execution request to execute the application, the setting information indicating whether to prompt input of the authentication information. The information processing system also includes an authentication process unit configured to display a screen for inputting the authentication information on a display device of the terminal when the setting “upon accepting a print job from an external apparatus for performing printing in the printing apparatus, automatically registering the user in accordance with user information included in the print job, wherein the print job does not include the authentication information, and wherein the automatically registering the user in accordance with user information included in the print job includes automatically registering the user without requesting input of the authentication information even if it is set to request input of the authentication information, and then requesting input of the authentication information when the user logs in, and registering the inputted authentication information.”
Finally, the next closest prior art Yamamoto (US 2015/0193417) discloses system includes a receiving part receiving a user's operation, a submission form acquisition part that acquires submission form information including at least a template of a submission document differing among communities and among public offices and updating information indicating an updating-time-point when the receiving part receives an instruction to print the submission document, an updating part that compares the updating information about preliminarily retained submission form information with the updating information about the submission form information and, when the acquired updating information is newer than the updating about preliminarily retained submission “upon accepting a print job from an external apparatus for performing printing in the printing apparatus, automatically registering the user in accordance with user information included in the print job, wherein the print job does not include the authentication information, and wherein the automatically registering the user in accordance with user information included in the print job includes automatically registering the user without requesting input of the authentication information even if it is set to request input of the authentication information, and then requesting input of the authentication information when the user logs in, and registering the inputted authentication information.”
Therefore, the prior arts Morii, Yamada and Yamamoto alone or in combination do not render obvious in include the claimed feature in the affirmative, “upon accepting a print job from an external apparatus for performing printing in the printing apparatus, automatically registering the user in accordance with user information included in the print job, wherein the print job does not include the authentication information, and wherein the automatically registering the user in accordance with user information included in the print job includes automatically registering the user without requesting input of the authentication information even if it is set to request input of the authentication information, and then requesting input of the authentication information when the user logs in, and registering the inputted authentication information.”

Dependent claims 14-19 are allowed because of their dependency to claims 13, 20 and 21 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677